Citation Nr: 1341829	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2012.  A statement of the case was issued in August 2012, and a substantive appeal was received in August 2012. 

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals that it contains VA treatment records not found within the physical claims folder. 


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise causally related to such service. 

2. Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise causally related to such service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2. Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in August 2011, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  Moreover, in the letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, the August 2011 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the claims on appeal. The Veteran's service treatment records (STRs) are associated with the claims file.  All available pertinent records, in-service and VA, have been obtained.  The Veteran was afforded a VA audiological examination in August 2011.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claims, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein. 

Analysis 

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury or disease that was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service."  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The United States Court of Appeals for Veterans Claims (Court) cited to, and acknowledged agreement with the "[VA] Secretary's assertion" that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran contends that his exposure to acoustic trauma during active service caused his bilateral hearing loss and tinnitus.  The Veteran earned the Combat Infantryman Bade (CIB); as such, his statements regarding acoustic trauma during combat action in Vietnam are accepted.  38 U.S.C.A. § 1154(b).   

The Veteran's November 1965 service induction examination revealed audiometry results as follows:

Hertz
500
1000
2000
3000
4000
Right
20
15
10

10
Left
35
10
10

5

The above decibel thresholds have been converted from the American Standards Association (ASA) standard to the International Standards Organization (ISO)-American National Standards Institute (ANSI) standard as they were reported prior to October 31, 1967.  

The Veteran's ears were noted to be clinically normal during the induction examination, and he did not report a history of hearing loss. 

The Veteran's STRs did not include any complaints of hearing loss or tinnitus. 

The Veteran's September 1967 separation examination report did not include audiometry results, but the Veteran appears to have checked the appropriate boxes in the medical history section to expressly deny hearing loss and ear problems.  

Bilateral Hearing Loss

The VA provided the Veteran an audiological examination in August 2011.  The examination revealed audiometry results as follows:

Hertz
500
1000
2000
3000
4000
Right
30
35
40
65
65
Left
25
35
40
70
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.

VA audiometry puretone thresholds and speech recognition scores reveal that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Thus, the remaining question is whether the current hearing loss is related to the Veteran's service.  

In his March 2012 notice of disagreement, the Veteran asserted that he has had "problems with [his] hearing since leaving the military..."  He attributed his hearing problems to his combat experiences in Vietnam.  As a layperson, the Veteran is capable of reporting symptoms he has experienced.  Notably, the Veteran did not assert he experienced hearing loss during combat.  As such, the presumption of credibility outlined in 38 U.S.C.A. § 1154(b) does not apply.  

The Veteran's contentions were addressed by the VA medical examiner in the August 2011 examination report.  The examiner considered the Veteran's statements, reviewed the claims folder, examined the Veteran, and provided reasoning for his opinions.  He concluded that it is less likely than not that the Veteran's bilateral hearing loss was caused by or as a result of his exposure to noise trauma during combat in Vietnam.  Rather, the examiner opined, the Veteran's hearing loss was more likely attributable to his exposure to noise trauma following his active duty service, during his employment in the concrete industry and recreational activities, including hunting, along with the normal effects of aging.

In his March 2012 notice of disagreement, the Veteran accused the VA examiner of not listening to him during the examination.  He said he did not have extensive exposure to loud noises outside of the military because he used hearing protection.  While the Veteran is competent to report on the examiner's behavior, the assertion that the audiologist did not pay attention to him simply because he considered the Veteran's post-military activities as a source of noise exposure does not by itself persuade the Board that the examination was inadequate.  The examiner did not assert that the Veteran failed to use hearing protection.  He only opined that it was less likely than not that the Veteran's hearing loss was attributable to military noise he had experienced more than 40 years prior to the examination, and more likely attributable to post-military noise exposure, which he considered significant.  The evidence further shows that the Veteran's employment had been in the concrete industry. 

Furthermore, the Veteran's assertion in his March 2012 notice of disagreement that he has experienced hearing loss since leaving the military is not credible when viewed against the overall evidence.  At the time of his September 1967 discharge examination, the evidence suggests that the Veteran himself expressly indicated that he had not experienced hearing loss.  Furthermore, during a VA treatment center's audiological evaluation in September 2010, the Veteran reported that a decrease in his hearing sensitivity had occurred in recent years.  In other words, it appears that the Veteran has only recently started to attribute his hearing loss to his service many years ago.  The Board notes that while seeking treatment at the VA treatment center in September 2009, he reported a prolonged history of hearing loss along with other disabilities.  However, he did not attribute the hearing loss to service.  Furthermore, the lengthy period without complaint or treatment of hearing loss is evidence that there had not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the Board finds that the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss.  The hearing loss was not manifested during service or for a number of years after service.  A medical profession with benefit of examination of the Veteran and review of the claims file has rendered a negative nexus opinion, instead attributing the hearing loss to post-service noise exposure and the aging process.  There is no medical opinion to the contrary.  As a preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for bilateral hearing loss, this claim is denied. 


Tinnitus

During the August 2011 VA examination, the Veteran reported experiencing tinnitus for many years.  He had also done so during the September 2010 audiological evaluation.  He reported experiencing tinnitus for as long as he could remember.  The Veteran is competent to report that he experiences tinnitus, as well as the frequency and severity.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the remaining question is whether the current tinnitus is related to the Veteran's service.  

As with the hearing loss issue, it is significant that the Veteran denied ear trouble at the time of his 1967 discharge examination.  It is also significant that he apparently did not report tinnitus for many years after service.  Against this factual background, the Board finds that the VA medical examiner's medical opinion is the most probative evidence in this case.  The examiner considered the Veteran's statements, reviewed the claims folder, examined the Veteran, and provided reasoning for his opinions. The examiner concluded that it is less likely than not that the Veteran's tinnitus was caused by or as a result of in-service noise exposure.  As the examiner noted, the Veteran did not complain of tinnitus at discharge.  During the examination, the Veteran reported experiencing "cricket sounds" for many years, but could not recall an onset acoustical event that gave rise to his tinnitus. 

The Board finds that the preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for a tinnitus.  



ORDER

Entitlement to service connection for bilateral hearing loss is not warranted.  Entitlement to service connection for tinnitus is not warranted.  The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


